DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brian Marstall on 11/15/2021.

The application has been amended as follows: 

In The Claims:
Claim 1 has been amended to read:
1. (currently amended) A cable feed tool comprising:
a first support;
a second support coupled to the first support;
a first roller supported on the first support for rotation and configured to drive a cable, the first roller also supported for pivoting movement relative to the second support about a pivot axis; and
a second roller supported on the second support for rotation and configured to drive the cable, the second roller also supported for translational movement relative to the first support,

a linear actuator for moving the second support, the linear actuator extendable in a direction parallel to a direction of translational movement of the second roller for at least a majority of a stroke of the linear actuator.

Claim 6 has been cancelled

Claim 10 has been amended to read:

10. (Currently Amended) A drill rig comprising:
a base frame including at least one rod, the rod being extendable in a direction parallel to a feed axis;
a feed frame supported for movement relative to the base frame in a direction parallel to the feed axis; and
a cable feeder positioned adjacent a distal end of the at least one rod, the cable feeder including,
a first roller supported for rotation and configured to drive a cable, the first roller also supported for pivoting movement about a pivot axis, and 
a second roller supported for rotation and configured to drive the cable, the second
roller also supported for translational movement relative to the first roller,
a linear actuator for moving the second roller, the linear actuator extendable in a direction parallel to a direction of translational movement of the second roller for at least a majority of a stroke of the linear actuator.





17. (Currently Amended) A drill rig comprising:
a base frame including at least one rod, the rod being extendable in a direction parallel to a feed axis, the at least one rod supporting a plurality of internal fluid passages conveying pressurized fluid;
a feed frame supported for movement relative to the base frame in a direction parallel to a feed axis;
a rotation unit configured to drive an expendable drill component, the rotation unit drive unit supported on the feed frame and moveable relative to the feed frame in a direction parallel to the feed axis; and
a cable feeder for driving a cable, the cable feeder positioned adjacent a distal end of the at least one rod, the cable feeder including at least one actuator in fluid communication with the internal fluid passages of the rod, wherein the plurality of internal fluid passages include trombones that are extendable within the rod in a direction parallel to the feed axis, the trombones extending through a piston that is positioned within the rod and movable relative to the rod.

Claim 21 has been cancelled


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Conway (AU 2010200388) no longer reads on the claims because the linear actuator does not move parallel to the direction of translation of the second roller/support for the majority of the stroke since the two only move parallel for an instant between the configurations shown in figs. 6-9, and Conway is not obviously modifiable to achieve such parallel movement for the majority of the stroke. Conway also fails to disclose the trombone and piston limitations of claim 20. No other reference or combination thereof was found which taught or made obvious the cable feeder limitations with the claimed configuration of rollers and the actuator and trombone/piston arrangement in conjunction with the remainder of the limitations of the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIPP C WALLACE/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        11/15/2021